                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN


PRESTIGE PROPERTY MANAGEMENT,      )
LLC,                               )
                                   )
                 Plaintiff,        )
                                   )      Civil No. 2019-3
                 v.                )
                                   )
DEL ENTERPRISE, LLC,               )
                                   )
                 Defendant.        )
                                   )


APPEARANCES:

David J. Cattie
The Cattie Law Firm, P.C.
St. Thomas, U.S.V.I.
     For Prestige Property Management, LLC.



                               JUDGMENT
GÓMEZ, J.

        Before the Court is the motion of Prestige Property

Management, LLC, for default judgment against DEL Enterprise,

LLC.

                   I.   FACTUAL AND PROCEDURAL HISTORY

   Having reviewed the record, the Court makes the following

findings of fact:

   1.    Prestige Property Management, LLC, (“Prestige”) is a

         company that acts as an agent for owners of Virgin Islands
Prestige Property Management, LLC, v. DEL Enterprise, LLC
Civ. No. 2019-3
Judgment
Page 2

       residential properties. The owners, represented by

       Prestige, provide rental housing in the Virgin Islands.

  2.   DEL Enterprise, LLC, (“DEL”) is a demolition, excavation,

       and logging company.

  3.   In July, August, and September, 2018, DEL sent its

       employees to perform hurricane recovery work on St.

       Thomas.

  4.   During that time, DEL entered twelve contracts with

       Prestige for the provision of rental housing to DEL’s

       employees. See Mot. for Default J. Ex. at 6-29.

  5.   Each contract specifies that DEL would pay $247 per

       person, per night. Id. Each contract also specifies that a

       12.5% hotel occupancy tax would be added to the total

       gross rental amount. Id. Additionally, each contract

       provides that DEL may be liable to Prestige for any damage

       or loss caused by DEL or its guests. Id.

  6.   From July, 2018, through September, 2018, DEL’s employees

       resided at the twelve rental properties provided by

       Prestige for a total of 1336 nights.

  7.   On or around October 24, 2018, an owner of one of the

       rental properties provided to DEL sent Prestige an invoice

       for missing items and damage to the rental property

       allegedly caused by DEL’s employees. The total amount of
Prestige Property Management, LLC, v. DEL Enterprise, LLC
Civ. No. 2019-3
Judgment
Page 3

       the invoice was $2,115.85. See Mot. for Default J. Ex. at

       42. Prestige paid the owner for the damages.

  8.   On November 4, 2018, Prestige purchased a Bluetooth

       speaker to replace a Bluetooth speaker allegedly missing

       from another rental property provided to DEL. Prestige

       paid $351.76 for the replacement speaker. See Mot. for

       Default J. Ex. at 43.

  9.   To date, DEL has not paid Prestige for the rental housing

       provided to DEL’s employees. Additionally, DEL has not

       paid for the alleged damages or missing items.

  10. On January 17, 2019, Prestige filed the instant complaint

       against DEL. The complaint alleges four counts against

       DEL. Count One alleges breach of contract. Count Two

       alleges unjust enrichment. Count Three alleges breach of

       the duty of good faith and fair dealing. Count Four

       alleges fraud in the inducement.

  11. DEL has not filed its answer to the complaint or otherwise

       appeared in this action. On May 22, 2019, the Clerk of

       Court entered default against DEL.
Prestige Property Management, LLC, v. DEL Enterprise, LLC
Civ. No. 2019-3
Judgment
Page 4

    12. On July 11, 2019, Prestige moved for entry of default

       judgment. In its motion, Prestige also requests that the

       Court dismiss Counts Three and Four without prejudice.1

    13. Under the twelve rental housing contracts, DEL owes

       Prestige for 1336 nights of lodging in the amount of

       $329,992; plus the 12.5% hotel occupancy tax in the amount

       of $41,249. The total amount DEL owes to Prestige under

       the twelve rental housing contracts is $371,241.

                               II.   DISCUSSION

      Federal Rule of Civil Procedure 55(b)(2) allows courts to

enter a default judgment against a properly served defendant who

fails to file a timely responsive pleading. Anchorage Assoc. v.

V.I. Bd. Of Tax Rev., 922 F.2d 168, 177 n.9 (3d Cir. 1990). In

considering a motion for default judgment, the factual

allegations in the complaint are treated as conceded by the




1 The Court construes this request as a notice of dismissal pursuant to
Federal Rule of Civil Procedure 41(a)(1)(A)(i). Several circuits have found
that “form should not usurp substance,” Ilaw v. United States, 632 F. App'x
614, 618 (Fed. Cir. 2015), with respect to a voluntary dismissal pursuant to
Rule 41(a)(1). See, e.g., Smith v. Potter, 513 F.3d 781, 782-83 (7th Cir.
2008) (finding that a document captioned “motion to voluntarily dismiss”
constituted a “notice of dismissal” for purposes of Rule 41(a)(1)(A)(i), thus
warranting a dismissal without prejudice); Williams v. Ezell, 531 F.2d 1261,
1263 (5th Cir. 1976) (“Although Rule 41(a)(1) was not cited in the Motion for
Dismissal, there is no question that the plaintiffs were acting pursuant to
it. That it was styled a ‘Motion for Dismissal’ rather than a ‘Notice of
Dismissal’ is, in our opinion, a distinction without a difference.”); Garber
v. Chi. Mercantile Exch., 570 F.3d 1361 (Fed. Cir. 2009) (relying on Smith in
holding that the parties’ agreement satisfied the requirements of Rule
41(a)(1)(A)(ii) despite deviations from the standard form, i.e., the
inclusion of an additional proposed order). As such, Prestige’s notice of
dismissal operates to automatically dismiss Counts Three and Four.
Prestige Property Management, LLC, v. DEL Enterprise, LLC
Civ. No. 2019-3
Judgment
Page 5

defendant, except those relating to the amount of damages.

DIRECTV, Inc. v. Pepe, 431 F.3d 162, 165 (3d Cir.2005); Comdyne

I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir.1990). Default

judgment is only appropriate where a plaintiff’s well-pleaded

facts, taken as true, demonstrate that the plaintiff is entitled

to relief. See, e.g., City of N.Y. v. Mickalis Pawn Shop, LLC,

645 F.3d 114, 137 n. 23 (2d Cir. 2011) (“Most of our sister

circuits appear to have held expressly that a district court may

not enter a default Judgment unless the plaintiff's complaint

states a valid facial claim for relief.”).

     Even where a plaintiff is entitled to default judgment, the

plaintiff is still “required to prove the amount of damages that

should be awarded.” Oberstar v. F.D.I.C., 987 F.2d 494, 505 (8th

Cir.1993). Instead of relying on the allegations in the

complaint, the Court must conduct an inquiry to ascertain the

amount of damages. See Fed. R. Civ. P. 55(b) (“The court may

conduct hearings . . . when, to enter or effectuate judgment, it

needs to . . . determine the amount of damages . . . .”); see

also United States v. Di Mucci, 879 F.2d 1488, 1497 (7th

Cir.1989) (explaining that a default judgment may be entered

without an evidentiary hearing on damages so long as the amount

of damages is “capable of ascertainment from definite figures

contained in the documentary evidence or in detailed
Prestige Property Management, LLC, v. DEL Enterprise, LLC
Civ. No. 2019-3
Judgment
Page 6

affidavits”); Adolph Coors Co. v. Movement Against Racism and

the Klan, 777 F.2d 1538, 1544 (11th Cir.1985) (“Damages may be

awarded [in a default judgment] only if the record adequately

reflects the basis for award via a hearing or a demonstration by

detailed affidavits establishing the necessary facts.” (internal

quotation omitted)).

     A motion for entry of default judgment must contain

evidence of the following: (1) that default was entered; (2)

that the defendant has not appeared; (3) that the defendant is

not an infant or incompetent; (4) that all pleadings were

validly served upon the defendant; (5) the amount of judgment

and how it was calculated; and (6) an affidavit of non-military

service. See Nationstar Mortgage, LLC v. Florio, No. CV 2012-

0033, 2014 U.S. Dist. LEXIS 89339, 2014 WL 2976232, at *3

(D.V.I. July 1, 2014). In addition, the Court must consider

three factors when determining whether to grant a default

judgment: “(1) [the] prejudice to the plaintiff if default is

denied, (2) whether the defendant appears to have a litigable

defense, and (3) whether defendant’s delay is due to culpable

conduct.” Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir.

2000).
Prestige Property Management, LLC, v. DEL Enterprise, LLC
Civ. No. 2019-3
Judgment
Page 7

                                III. ANALYSIS

     In Count One of its complaint, Prestige seeks damages from

DEL for DEL’s alleged failure to make contractual payments as

required by the rental agreements between Prestige and DEL. In

order to establish a breach of contract claim under Virgin

Islands law, a plaintiff must establish: “(1) an agreement; (2)

a duty created by that agreement; (3) a breach of that duty; and

(4) damages.” Phillip v. Marsh-Monsanto, 66 V.I. 612, 620

(2017). An agreement may be either express, one which is stated

in oral or written words, or implied wholly or partially from

the parties’ conduct. See Restatement (Second) of Contracts § 4;

Delta Elec. v. Biggs, 2011 U.S. Dist. LEXIS 107805, *10, 63 V.I.

876 (D.V.I. App. Div. 2011).

     In support of its motion for default judgment, Prestige

directs the Court to the Affidavit of Justin Thomas. See

Affidavit of Justin Thomas, ECF 12-1. Justin Thomas (“Thomas”)

avers that he is the managing member of Prestige. Thomas avers

that DEL signed twelve separate rental agreements with Prestige.

Those rental agreements require DEL to pay Prestige $247 per

night per person, plus a 12.5% hotel occupancy tax, for the

twelve rental properties provided by Prestige. DEL’s employees

resided at the twelve rental properties provided by Prestige for

a total of 1336 nights. As such, DEL was required to pay
Prestige Property Management, LLC, v. DEL Enterprise, LLC
Civ. No. 2019-3
Judgment
Page 8

Prestige $371,241 pursuant to the twelve rental contracts.

Thomas further avers that DEL failed to make the rental payments

due under the twelve rental agreements. Further, Prestige has

suffered damages in the amount of the unpaid rent and hotel

occupancy tax.

     The facts adduced by Prestige establish each of the

elements for a breach of contract claim. As such, Prestige is

entitled to recover on its breach of contract claim.

     Count Two of Prestige’s complaint alleges a claim for

unjust enrichment. There are three elements to a claim for

unjust enrichment, or “quasi-contract,” in the Virgin Islands:

“(1) a party must confer benefits on another party; (2) there

must be an appreciation of the benefits by the recipient; and

(3) there must be an acceptance and retention of these benefits

in such circumstances that it would be inequitable for the

recipient to retain the benefits without payment of value.”

Terrace v. Williams, 52 V.I. 225, 244 (2009). Unjust enrichment

is not available when an adequate remedy at law is available.

See Restatement (First) of Restitution § 160 cmt. f (1937)

(explaining that when an adequate remedy at law is available,

then the equitable remedy for unjust enrichment is unavailable);

see also National Sec. Systems, Inc. v. IOLA, 700 F.3d 65, 101

(3d Cir. 2012) (citing to the Restatement (First) of Restitution
Prestige Property Management, LLC, v. DEL Enterprise, LLC
Civ. No. 2019-3
Judgment
Page 9

as persuasive authority for when a party can use a restitution

theory of reimbursement).

     In Count Two, Prestige seeks recovery for the same

underlying conduct giving rise to Count One. The Court has

already found that Prestige is entitled to recover on its breach

of contract claim. Thus, Prestige has an adequate remedy at law

for the conduct alleged in Count Two. Under these circumstances,

a claim of unjust enrichment is unavailable to Prestige. See

Cacciamani & Rover Corp. v. Banco Popular de P.R., 61 V.I. 247,

252-53 (2014) (adopting the “barred by contract rule” whereby

“‘no [equitable] quasi-contractual claim can arise when a

contract exists between the parties concerning the same subject

matter on which the quasi-contractual claim rests,’ since legal

remedies are available to a plaintiff in a breach of contract

action”).

     The premises considered, it is hereby

     ORDERED that the motion of Prestige for default judgment,

ECF No. 12, is GRANTED with respect to Count One of the

Complaint, alleging breach of contract; it is further

     ORDERED that Prestige shall recover from DEL $371,241; it

is further

     ORDERED that Count Two of the Complaint, for unjust

enrichment, is DISMISSED; it is further
Prestige Property Management, LLC, v. DEL Enterprise, LLC
Civ. No. 2019-3
Judgment
Page 10

     ORDERED that the trial setting in this matter is VACATED;

it is further

     ORDERED that all pending motions are MOOT; and it is

further

     ORDERED that the Clerk of Court shall CLOSE this case.




                                          S\
                                                Curtis V. Gómez
                                                District Judge
